Exhibit 10.1


REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
PERFORMANCE CONTINGENT SHARE AGREEMENT
Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and __________ (“Employee”), hereby agree as follows:
SECTION 1
GRANT OF PERFORMANCE SHARES
Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended and restated effective May 23, 2017 (the “Plan”), and pursuant to
action of the Committee charged with the Plan’s administration, the Company has
granted to Employee, effective __________ (the “Date of Grant”), subject to the
terms, conditions and limitations stated in this Performance Contingent Share
Agreement (this “Agreement”), the Plan and the Company’s Executive Compensation
Recoupment Policy (as discussed in Section 6(c)), an award of performance
contingent shares with respect to __________ shares of Common Stock (the “Target
Grant”). The performance contingent shares awarded to Employee in this Agreement
are referred to herein as “Performance Shares.”
SECTION 2
TERMS OF GRANT
(a)Performance Period. The performance period for this award is the three (3)
year period beginning January 1 of the year of the Date of Grant, and ending
December 31 of the second year following the year of the Date of Grant (i.e.,
year 3) (the “Performance Period”).
(b)Payment.
(1)Performance Shares Payable In Common Stock. Subject to early termination of
this Agreement pursuant to Sections 4 or 5 below, as soon as practicable
following the end of the Performance Period, the Company shall determine the
Three-Year Adjusted Operating Return on Equity (as defined in Section 3(c)),
Three-Year Adjusted Operating Income (as defined in Section 3(d)) and Three-Year
Book Value Per Share, Excluding AOCI (as defined in Section 3(e)) over such
Performance Period. The Company shall then adjust the number of Performance
Shares constituting the Target Grant as provided in Section 3 to determine the
number of Performance Shares earned hereunder. On or after January 1 but no
later than December 31 following the last day of the Performance Period, the
Company will deliver to Employee one (1) share of the Company’s Common Stock for
each Performance Share earned under this Agreement; provided, however, that any
fractional Performance Share shall be paid in cash equal to such fraction of the
Fair Market Value of a share of Common Stock on the date of payment.
(2)Dividend Equivalents. Performance Shares shall not include dividend
equivalent payments or dividend credit rights.





--------------------------------------------------------------------------------






SECTION 3
PERFORMANCE CRITERIA AND ADJUSTMENTS
(a)Performance Criteria. The measures and weights for the grant of Performance
Shares subject to this Agreement are set forth in a memorandum provided to
Employee by the Company.
(b)Adjustment of Target Grant. The number of Performance Shares in the Target
Grant will be adjusted at the end of the Performance Period as determined by the
Committee as follows:
(1)Thirty-three and one-half percent (33.5%) of the number of Performance Shares
in the Target Grant will increase or decrease based upon the Company’s
Three-Year Adjusted Operating Return on Equity over the Performance Period;
(2)Thirty-three and one-half percent (33.5%) of the number of Performance Shares
in the Target Grant will increase or decrease based upon the Company’s
Three-Year Adjusted Operating Income over the Performance Period; and
(3)Thirty-three percent (33%) of the number of Performance Shares in the Target
Grant will increase or decrease based upon the Company’s Three-Year Book Value
Per Share, Excluding AOCI over the Performance Period.
In no event will Employee be entitled to receive a total number of shares of
Common Stock with respect to Performance Shares in excess of 200% of the Target
Grant, even if the Company’s Three-Year Adjusted Operating Return on Equity,
Three-Year Adjusted Operating Income and/or Three-Year Book Value Per Share,
Excluding AOCI during the Performance Period exceeds the maximum values
established for any such measure(s).
(c)Three-Year Adjusted Operating Return on Equity. “Three-Year Adjusted
Operating Return on Equity” for the Performance Period is the cumulative
adjusted operating income for the three-year Performance Period divided by
average adjusted stockholders’ equity, as may be adjusted as provided in Section
3(f). Adjusted stockholders’ equity represents total stockholders’ equity
excluding accumulated other comprehensive income. The average of adjusted
stockholders’ equity will use monthly data points during the three-year
Performance Period. Three-Year Adjusted Operating Return on Equity, adjusted
operating income and adjusted stockholders’ equity are non-GAAP financial
measures.
(d)Three-Year Adjusted Operating Income. “Three-Year Adjusted Operating Income”
for the Performance Period is net income excluding items approved by the
Committee that are not indicative of the Company’s ongoing operations, as may be
adjusted as provided in Section 3(f). Such items include, but are not limited
to, substantially all of the after-tax effects of net investment related gains
and losses, changes in the fair value of certain embedded derivatives and
related deferred acquisition costs, any net gain or loss from discontinued
operations, the cumulative effect of any accounting changes and certain tax
related items. Three-Year Adjusted Operating Income is a non-GAAP financial
measure.





--------------------------------------------------------------------------------




(e)Three-Year Book Value Per Share, Excluding AOCI. “Three-Year Book Value Per
Share, Excluding AOCI” for the Performance Period is the Company’s adjusted
stockholders’ equity divided by the end of period outstanding shares of Common
Stock, as may be adjusted as provided in Section 3(f). Three-Year Book Value Per
Share, Excluding AOCI and adjusted stockholders’ equity are non-GAAP financial
measures.
(f)Potential Adjustment. Each of Three-Year Adjusted Operating Return on Equity,
Three-Year Adjusted Operating Income and Three-Year Book Value Per Share,
Excluding AOCI may be adjusted by the Committee from time to time following the
date of this Agreement to account for the effects of unusual or non-recurring
accounting impacts or changes in accounting standards or treatment or any other
unusual or extraordinary items as determined by the Committee from time to time.
SECTION 4
CONDITIONS AND LIMITATIONS ON RIGHT TO RECEIVE
PERFORMANCE SHARES OR COMMON SHARES
(a)Demotion or Transfer. If Employee is demoted or transferred to a position
with the Company or any of its Affiliates in which Employee is not eligible to
participate in the Plan prior to the expiration of the Performance Period, as
determined by the Committee, this Agreement will terminate and be of no further
force or effect and the Performance Shares awarded to Employee hereunder shall
be forfeited.
(b)Termination of Employment.
(1)Death or Disability. If Employee ceases to be employed by the Company or any
of its Affiliates prior to the expiration of the Performance Period due to death
or Disability, Employee (or, upon Employee’s death, the legal representative of
Employee’s estate or revocable living trust) shall receive a pro rata proportion
of the shares of Common Stock that would have been issued to Employee under this
Agreement, determined by multiplying such shares by a fraction, the numerator of
which is the number of calendar months in the Performance Period during which
Employee’s employment continued, and the denominator of which is 36. Such pro
rata proportion shall be paid to Employee (or, upon Employee’s death, the legal
representative of Employee’s estate or revocable living trust) at the same time
and in the same manner as specified in Section 2(b) above. Employment for any
portion of a calendar month shall be deemed employment for that calendar month.
For purposes of this Agreement, “Disability” shall mean disability as defined in
any long-term disability plan maintained by the Company or an Affiliate which
covers Employee or, in the absence of any such plan, the physical or mental
condition of Employee arising during the Performance Period, which in the
opinion of a qualified physician chosen by the Company prevents Employee from
continuing employment with the Company and its Affiliates.
(2)Retirement. If Employee ceases to be a full-time employee of the Company or
any of its Affiliates (as may be determined by the Company or such Affiliate
from time to time) at any time during the first year of the Performance Period
due to Retirement, this





--------------------------------------------------------------------------------




Agreement will terminate and be of no further force or effect and the
Performance Shares awarded to Employee hereunder shall be forfeited, unless
otherwise determined by the Committee.
If Employee ceases to be employed by the Company or any of its Affiliates at any
time during the second or third year of the Performance Period due to
Retirement, Employee (or, upon Employee’s death following Retirement, the legal
representative of Employee’s estate or revocable living trust) shall receive the
shares of Common Stock that would have been issued to Employee under this
Agreement had the Retirement not occurred, payable as set forth in Section 2(b)
above; provided, however, that (i) Employee must maintain full-time equivalent
employment status (as may be determined by the Company or such Affiliate)
through December 31 of the first year of the Performance Period and (ii) if,
following any such Retirement, Employee is employed by or associated with an
organization that competes with the Company or any of its Affiliates as
determined by the Committee, this Agreement will terminate and be of no further
force or effect and the Performance Shares awarded to Employee hereunder shall
be forfeited, unless otherwise determined by the Committee.
For purposes of this Agreement, “Retirement” shall mean termination of
employment with the Company and its Affiliates after Employee has attained a
combination of age and years of service that equals at least sixty-five (65);
provided that, (A) Employee has been employed by the Company and its Affiliates
for at least five (5) years and (B) the maximum number of years of service
credited for purposes of this calculation shall be ten (10).
(3)Other Termination. If Employee’s employment with the Company and its
Affiliates is terminated prior to payment of the shares of Common Stock as
specified in Section 2(b) above, whether voluntarily or involuntarily, for any
reason other than death, Disability or Retirement, this Agreement will terminate
and be of no further force or effect and the Performance Shares awarded to
Employee hereunder shall be forfeited, unless otherwise determined by the
Committee.
SECTION 5
CHANGE OF CONTROL
Notwithstanding anything herein to the contrary, if a Change of Control occurs
during the Performance Period prior to Employee’s death, Disability, Retirement
or other termination of employment, the number of Performance Shares in the
Target Grant shall not be adjusted at the end of the Performance Period as
provided in Section 3(b) and Employee shall instead be deemed to have earned the
number of Performance Shares constituting the Target Grant. The number of shares
of Common Stock due following a Change of Control determined in accordance with
Sections 1 and 2(b) and this Section 5 (and, upon Employee’s death, Disability
or Retirement prior to the end of the Performance Period, Section 4(b)) shall be
delivered to Employee (or, upon Employee’s death, the legal representative of
Employee’s estate or revocable living trust) at the same time and in the same
manner as specified in Section 2(b) above. Section 4(b)(3) shall not apply in
the case of involuntary termination of Employee’s employment by the Company or
an Affiliate following





--------------------------------------------------------------------------------




a Change of Control other than for cause. For purposes of this Section, “cause”
shall mean (a) any conduct, act or omission that is contrary to Employee’s
duties as an officer or employee of the Company or any of its Affiliates, or
that is inimical or in any way contrary to the best interests of the Company or
any of its Affiliates, or (b) employment of Employee by or association of
Employee with an organization that competes with the Company or any of its
Affiliates, in each case as determined by the Committee.
SECTION 6
MISCELLANEOUS
(a)    Rights in Shares Prior to Issuance. Prior to issuance of shares of Common
Stock in accordance with Section 2(b), neither Employee nor his or her legatees,
personal representatives or distributees (i) shall be deemed to be a holder of
any shares of Common Stock represented by the Performance Shares awarded
hereunder or (ii) have any voting rights with respect to any such shares.


(b)    Non-assignability. The Performance Shares shall not be transferable by
Employee other than by will or by the laws of descent and distribution; provided
that, Employee may transfer the Performance Shares during his or her lifetime to
a revocable living trust of which Employee is grantor, or to another form of
trust indenture of which Employee is a grantor or a beneficiary.


(c)    Recoupment. The awards granted pursuant to this Agreement are subject to
the terms and conditions contained in the Company’s Executive Compensation
Recoupment Policy (the “Recoupment Policy”), which permits the Company to recoup
all or a portion of awards made to certain employees upon the occurrence of any
Recoupment Event (as defined in the Recoupment Policy).
(d)     Securities Law Requirements. The Company shall not be required to issue
shares of Common Stock pursuant to this Agreement unless and until (i) such
shares have been duly listed upon each stock exchange on which the Company’s
Common Stock is then registered and (ii) a registration statement under the
Securities Act of 1933, as amended, with respect to such shares is then
effective.
(e)    Designation of Beneficiaries. Employee may file with the Company a
written designation of a beneficiary or beneficiaries to receive, upon
Employee’s death, the shares of Common Stock determined in accordance with
Section 4(b) and subject to all of the provisions of this Agreement. An Employee
may from time to time revoke or change any such designation of beneficiary and
any designation of beneficiary under the Plan shall be controlling over any
other disposition, testamentary or otherwise; provided, however, that if the
Committee shall be in doubt as to the right of any such beneficiary to receive
shares of Common Stock, the Committee may recognize only receipt of such shares
by the personal representative of the estate of Employee, in which case the
Company, the Committee and the members thereof shall not be under any further
liability to anyone.
(f)    Changes in Capital Structure. If there is any change in the Common Stock
by reason of any extraordinary dividend, stock dividend, spin‑off, split‑up,
spin‑out, recapitalization, warrant





--------------------------------------------------------------------------------




or rights issuance or combination, exchange or reclassification of shares,
merger, consolidation, reorganization, sale of substantially all assets or, as
determined by the Committee, other similar or relevant event, then the number,
kind and class of shares of Common Stock available for Performance Shares and
the number, kind and class of shares of Common Stock subject to outstanding
Performance Shares, as applicable, shall be appropriately adjusted by the
Committee. The issuance of shares of Common Stock for consideration and the
issuance of rights with respect to Common Stock shall not be considered a change
in the Company’s capital structure. No adjustment provided for in this Section
shall require the issuance of any fractional shares.
(g)    Right to Continued Employment. Nothing in this Agreement shall confer on
Employee any right to continued employment or interfere with the right of an
employer to terminate Employee’s employment at any time.


(h)    Tax Withholding. Employee must pay, or make arrangements acceptable to
the Company for the payment of any and all federal, state and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold shares of Common Stock having a Fair
Market Value on the date of withholding equal to the tax withholding obligation.


(i)    Copy of Plan. By signing this Agreement, Employee acknowledges receipt of
a copy of the Plan and any offering circular related to the Plan.
(j)    Choice of Law; Venue. This Agreement will be governed by the laws of the
State of Missouri, without giving regard to the conflict of law provisions
thereof. Any legal action arising out of this Agreement may only be brought in
the Circuit Court in St. Louis County and/or the United States District Court in
St. Louis, Missouri.
(k)    Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement and the Plan,
all as of the Date of Grant.
(l)    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A of the Code. Notwithstanding anything herein to the contrary,
if Employee is determined to be a specified employee within the meaning of
Section 409A of the Code, any payment on account of termination of employment
shall be made on the first payroll date which is more than six months following
the date of Employee’s termination of employment to the extent required to avoid
any adverse tax consequences under Section 409A of the Code. To the extent
necessary for compliance with Code Section 409A, references to termination of
employment under this Agreement shall mean a “separation from service” within
the meaning of Section 409A of the Code.





--------------------------------------------------------------------------------




SECTION 7
TERMS OF THE PLAN


This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by reference. The
Plan and this Agreement are administered by the Committee. Any determination
under the Plan or this Agreement made by the Committee shall be at the
Committee’s sole discretion. Capitalized terms used and not otherwise defined in
this Agreement shall have the same meanings ascribed to them in the Plan.
Signature page follows.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of ________, ____.
Reinsurance Group of America, Incorporated
By: ____________________________
 
Employee
_______________________________
Name:







